 


110 HR 190 IH: Social Security for Americans Only Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 190 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Paul (for himself, Mr. Jones of North Carolina, Mr. Wamp, Mr. Miller of Florida, Mr. McCotter, Mr. Bartlett of Maryland, Ms. Ginny Brown-Waite of Florida, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act and the Internal Revenue Code of 1986 to provide prospectively that wages earned, and self-employment income derived, by individuals who are not citizens or nationals of the United States shall not be credited for coverage under the old-age, survivors, and disability insurance program under such title, and to provide the President with authority to enter into agreements with other nations taking into account such limitation on crediting of wages and self-employment income. 
 
 
1.Short titleThis Act may be cited as the Social Security for Americans Only Act of 2007. 
2.Limitations on coverage of individuals based on earnings of individuals who are not citizens or nationals of the United StatesSection 215(e) of the Social Security Act (42 U.S.C. 415(e)) is amended— 
(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; 
(2)by inserting (1) after (e); and 
(3)by adding at the end the following new paragraph: 
 
(2)For purposes of subsections (b) and (d), in computing an individual’s average indexed monthly earnings, or in the case of an individual whose primary insurance amount is computed under section 215(a) as in effect prior to January 1979, average monthly wage, such individual shall not be credited with— 
(A)any wages paid to such individual after December 31, 2007, while such individual is not a citizen or national of the United States, or 
(B)any self-employment income derived by such individual during any taxable year beginning after December 31, 2007, while such individual is not a citizen or national of the United States.. 
3.Revision of authorization for totalization agreements 
(a)In generalSection 233 of the Social Security Act (42 U.S.C. 433) is amended to read as follows: 
 
233.International agreementsThe President is authorized to enter into agreements (subject to the other provisions of this title and of chapters 2 and 21 of the Internal Revenue Code of 1986) establishing arrangements between the United States and any foreign country for the purpose of resolving questions of entitlement to, and participation in, the social security system established by this title and the social security system of such foreign country. Any such agreement shall take into account the limitations on the crediting of wages and self-employment income under section 215(e)(2).. 
(b)Effective date; termination of existing agreementsThe amendment made by subsection (a) shall apply with respect to agreements taking effect after the date of the enactment of this Act. Any agreement in effect on such date which was entered into under section 233 of the Social Security Act (as in effect immediately before such date of enactment) shall terminate on December 31, 2007 (or as provided in such agreement, if earlier). 
 
